Order, Supreme Court, New York County, entered on March 27, 1974, denying defendants’ motion to dismiss the complaint, unanimously affirmed, without prejudice, however, to an appropriate motion by defendants after issue is joined, if they are so advised. Respondent shall recover of appellants $60 costs and disbursements of this appeal. Appeal from order, Supreme Court, New York County, entered on March 27, 1974, denying defendants’ motion for a final order of preclusion, withdrawn without costs and without disbursements. No opinion. Concur — Markewich, J. P., Kupferman, Capozzoli and Yesawich, JJ.